Citation Nr: 1821096	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of shingles.   

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from January 1979 to December 1981.  The Veteran served in the Army National Guard of Texas from June 1982 to December 1983.  The Veteran had additional service in the Army Reserve (Reserve), with periods of active duty from March 1995 to August 1995, from May 1996 to September 1996, from May 1997 to September 1997, from May 1998 to August 1998, from June 1999 to September 1999, from April 2001 to September 2001, from March 2003 to July 2003, from April 2004 to September 2004, and from January 2008 to November 2008.  The Veteran had additional periods of active duty for special work (ADSW), active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while in the Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the VA RO.

The issues of service connection for pes planus and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension manifested to a compensable degree within one year of the Veteran's separation from service.  

2.  The Veteran has residuals of shingles as a result of his service.







CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 (2017).

2.  The criteria for service connection for residuals of shingles have been met. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted the Veteran's claims of entitlement to service connection for hypertension and residuals of shingles.  As such, the Board finds that any errors related to VA's duties to notify and assist are moot with respect to these claims.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Hypertension

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Hypertension is a chronic disease, and service incurrence will be presumed if such disability manifested to a compensable degree within the year after active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  A compensable (10 percent) rating for hypertension requires diastolic pressure that is predominantly 100 mmHg or greater or systolic pressure that is predominantly 160 mmHg or greater.  A 10 percent rating is also the minimum rating for an individual with a history of diastolic pressure predominantly 100 or greater who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

In this case, following the Veteran's separation from service in November 2008, the Veteran showed blood pressure of 155/93 mmHg in November 2009.  In December 2009, the Veteran's blood pressure measured 140/99 mmHg, and he was diagnosed with hypertension and prescribed continuous medication for control of his condition.  Affording the Veteran with the benefit of the doubt, and acknowledging that the Veteran's diastolic blood pressure readings measured close to 100 mmHg on a number of occasions soon after his separation from service, the Board finds that the evidence is at least in equipoise as to whether the Veteran demonstrated a compensable degree of hypertension within one year of his separation from service.  Thus, the Board presumes that the Veteran's hypertension is connected to his service, and service connection for hypertension is granted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Residuals of Shingles

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Turning to the facts in this case, the evidence indicates that the Veteran had a period of active duty for special work (ADSW) beginning on December 26, 2004, and continuing for a period of 179 days plus allowable travel time.  VA generally considers ADSW to be active duty service, unless the ADSW was for training, which was not the case here.  See VA Adjudication Procedure Manual, M21-1, Part III.v.4.C.7.l.  During this period of ADSW, in April 2005, the Veteran complained of a one-month history of rash and was assessed with shingles.  

Following service, the Veteran underwent a VA examination in July 2010, at which time the examiner diagnosed the Veteran with post-herpetic neuralgia.  The examiner found that the Veteran's disability related to the Veteran's April 2005 diagnosis with shingles.  Additionally, in September 2012, the Veteran was assessed with pruritus associated with a previous zoster rash on the right side of his chest.  Thus, the Board finds that the evidence shows the presence of a current disability of residuals of shingles, an in-service diagnosis with shingles, and a medical nexus connecting the two.  Service connection for residuals of shingles is accordingly granted.  


ORDER

Service connection for hypertension is granted.  

Service connection for residuals of shingles is granted.  


REMAND

The Board must remand the Veteran's claims of entitlement to service connection for pes planus and a back disability for additional development of the medical evidence of record.  

The Board first notes that additional evidence, including VA treatment records, has been added to the record since the time that the AOJ most recently issued a statement of the case in July 2014.  The AOJ will have the opportunity to review these records in the first instance while the Veteran's claims are remanded.  

The Veteran underwent a VA examination of his pes planus disability in April 2010, at which time the examiner opined that the Veteran's pes planus was not likely permanently aggravated by his military service.  When rendering this opinion, the examiner appeared to consider only whether a relationship existed between the Veteran's current pes planus and his period of active duty service from January 1979 to December 1981.  The examiner did not consider whether a relationship existed between the Veteran's current pes planus and his many other periods of active duty service occurring between March 1995 and November 2008.  This omission is particularly important because in May 2004, during a period of ADSW, the Veteran was placed on a physical profile following complaints of a foot problem.  Therefore, the AOJ should arrange for the Veteran to undergo an additional examination addressing whether the Veteran's pes planus disability was aggravated by any period of active duty, ADSW, ACDUTRA, or INACDUTRA service.  

With regard to the Veteran's back disability, the Board notes initially that the Veteran served in Southwest Asia from April 2008 to October 2008.  The Veteran has claimed, for example during his July 2017 hearing before the undersigned, that he experienced radiating pain in his back since his separation from service.  The Veteran has not received an examination addressing his complaints of back pain.  The AOJ should arrange for an examination addressing both whether the Veteran has a back disability as the result of any period of active duty, ADSW, ACDUTRA, or INACDUTRA service, and whether the Veteran's complaints of back pain is a symptom of an undiagnosed illness.  

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate efforts to confirm the Veteran's dates of active duty, ADSW, ACDUTRA, and INACDUTRA, and enumerate such dates to the extent possible by month, day, and year.  This enumeration must be clear and should consist of more than simply the Veteran's pay records or retirement points.  After this action is completed, prepare a summary of the Veteran's service dates, separated by active duty, ADSW, ACDUTRA, and INACDUTRA, for the use of the examiners in paragraphs 2 and 3.

2.  After completing the development described in paragraph 1, solicit the following opinion from a VA examiner, who should be provided with a summary of the Veteran's active duty, ADSW, ACDUTRA, and INACDUTRA dates prepared in connection with paragraph 1.  After a review of the Veteran's claims file and a physical examination of the Veteran, if the examiner determines that a physical examination is necessary to render the requested opinion, the examiner should address whether the Veteran's pes planus disability was aggravated (that is, permanently worsened) by any incident of his active duty, ADSW, ACDUTRA, or INACDUTRA service.  The examiner should discuss the Veteran's placement on a physical profile in May 2004 as the result of a foot problem.  

3.  After completing the development described in paragraph 1, schedule the Veteran for a VA examination to determine the nature and etiology of his back pain.  The examiner should be provided with a summary of the Veteran's active duty, ADSW, ACDUTRA, and INACDUTRA dates prepared in connection with paragraph 1.  After examining the Veteran, reviewing the Veteran's claims file, and conducting all appropriate testing, the examiner should:

a) address whether the symptoms associated with the Veteran's back are attributable to a known clinical diagnosis.  

b) If the symptoms associated with the Veteran's back are attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is related to or had its onset during any of the Veteran's periods of service.  

c) If the symptoms associated with the Veteran's back are not attributable to a known clinical diagnosis, address whether it is at least as likely as not (50 percent probability or greater) that his symptoms are an undiagnosed illness resulting from his service in the Persian Gulf?  

The examiner should provide a complete rationale for each opinion offered.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, considering in the first instance all evidence added to the record since July 2014.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


